                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

          Plaintiff,

vs.                                                                               No. CR 15-4268 JB

SHAUNA GUTIERREZ,

          Defendant.

                             MEMORANDUM OPINION AND ORDER

          THIS MATTER comes before the Court on the Sealed Objections to the Presentence

Report and Sentencing Memorandum for Defendant Shauna Gutierrez, filed March 6, 2019

(Doc. 2558)(“Objections”).1 The primary issue is whether the 2-level increase for the victim’s

sustaining serious bodily injury under § 2A2.1(b)(1)(B) of the United States Sentencing

Guidelines Manual (U.S. Sentencing Comm’n 2018)(“U.S.S.G.”)2 applies where the Plaintiff


          1
         Gutierrez files three separate documents that are substantively identical: (i) Sealed
Objections to the Presentence Report and Sentencing Memorandum for Defendant Shauna
Gutierrez, filed March 6, 2019 (Doc. 2556)(“First Filing”); (ii) Sealed Objections to the
Presentence Report and Sentencing Memorandum for Defendant Shauna Gutierrez, filed March 6,
2019 (Doc. 2557)(“Second Filing”); and (iii) the Objections. The Court notes that the First Filing
lacks the attachments that both the Second Filing and the Objections contain, and that the Second
Filing is filed ex parte. See generally First Filing; Second Filing; Objections. Accordingly, the
Court relies on the Objections to complete this Memorandum Opinion and Order.
          2
              The Supreme Court of the United States held, in Peugh v. United States, 569 U.S. 530
(2013):

          District courts must begin their sentencing analysis with the Guidelines in effect at
          the time of the offense and use them to calculate the sentencing range correctly;
          and those Guidelines will anchor both the district court’s discretion and the
          appellate review process in all of the ways we have described. The newer
          Guidelines, meanwhile, will have the status of one of many reasons a district court
          might give for deviating from the older Guidelines, a status that is simply not
          equivalent for ex post facto purposes.
United States of America did not present medical testimony at trial that the assault on Jose Gomez

resulted in serious bodily injury. The Court concludes that medical testimony is not necessary to

establish that Gomez suffered serious bodily injury. Accordingly, the Court overrules Gutierrez’

Objection and applies the 2-level adjustment under U.S.S.G. § 2A2.1(b)(1)(B).

       Defendant Shauna Gutierrez pled guilty to the Second Superseding Indictment Count 14,

“Conspiracy to Murder J.G.”; Count 15, “Attempted Murder of J.G., Assault With a Dangerous

Weapon Upon J.G., Resulting in Serious Bodily Injury to J.G.”; and Count 16, “Tampering With

a Witness, Victim, or Informant by Physical Force or Threat,” on March 29, 2018. Second

Superseding Indictment at 17-18, filed March 9, 2017 (Doc. 949). See Plea Agreement at 2, filed

March 29, 2018 (Doc. 2003). In her Plea Agreement, Gutierrez admits the following facts and

declares them true under penalty of perjury:

                The United States could prove at trial that the Syndicato de Nuevo Mexico
       (SNM) prison gang is an ongoing criminal organization whose members, prospects
       and associates engage in acts of violence and other criminal activities including
       murder, kidnapping, attempted murder, and conspiracy to manufacture/distribute
       narcotics. The SNM operates in the District of New Mexico and elsewhere. The
       SNM constitutes an enterprise (individuals associated in fact that engaged in, or the
       activities of which, affected interstate commerce) that engaged in racketeering
       activity.

              On or about February 27, 2016, in the District of New Mexico, I conspired
       with others to harm the person identified in the indictment as J.G., an SNM gang

569 U.S. at 549 (emphasis in original). The 2018 Guidelines Manual provides, however, that
“[t]he court shall use the Guidelines Manual in effect on the date that the defendant is sentenced”
unless doing so “would violate the ex post facto clause of the United States Constitution,” in which
case “the court shall use the Guidelines Manual in effect on the date that the offense of conviction
was committed.” U.S.S.G. § 1B1.11(a)-(b)(1). Gutierrez committed various offenses against Jose
Gomez on February 27, 2016, see Second Superseding Indictment at 17-18, filed March 9, 2017
(Doc. 947), so the 2015 Guidelines Manual, effective November 1, 2015, would apply to the
offenses if the Court does not use the current Guidelines Manual, see U.S.S.G. § 1B1.11(b)(3).
Using the 2015 Guidelines Manual does not change the result here. See U.S.S.G. § 1B1.11(b)(1).
Accordingly, the Court uses the 2018 Guidelines Manual.



                                                   -2-
       member. J.G. was a witness in a formal proceeding against an SNM gang member.
       I provided other individuals with J.G.’s physical location, upon which they went to
       that location and assaulted J.G. J.G. was struck on the head with a machete, which
       injured his head and caused serious bodily injury.

              Part of the reason J.G. was beaten was to prevent him from testifying in a
       formal proceeding against an SNM gang member. I committed these crimes and I
       aided and abetted others involved in the commission of these crimes.

Plea Agreement ¶ 13, at 5-6. The Plea Agreement provides that Gutierrez “agrees that the Court

may rely on any of these facts, as well as facts in the presentence report, to determine the

defendant’s sentence, including, but not limited to, the advisory guideline offense level.” Plea

Agreement ¶ 14, at 6.

       The Presentence Investigation Report, filed July 18, 2018 (Doc. 2350)(“PSR”), elaborates

on the offense conduct, providing:

       21.     On February 27, 2016, a deputy with the Valencia County Sheriff’s Office
       was dispatched to a residence in Belen, New Mexico, in reference to a disturbance.
       According to the caller, an unidentified person forced his way into a person’s home,
       and a total of four individuals came into the residence carrying swords, guns, and a
       machete. The call was disconnected, and officers responded to the home in
       question. Once at the residence, deputies were not able to locate any evidence of a
       crime. Deputies learned another person had called and stated they had witnessed a
       man covered in blood running across their property; however, he was no longer in
       the area. Shortly thereafter, deputies were dispatched to another residence as the
       caller stated her son, J.G., had been injured. Once at the second residence,
       emergency medical services (EMS) were requested. EMS evaluated J.G. and
       subsequently transported him to the University of New Mexico Hospital (UNMH)
       in Albuquerque, New Mexico.

       22.     A detective with the Valencia County Sheriff’s Office, Criminal
       Investigation Division proceeded to UNMH and made contact with the emergency
       room staff, who advised J.G. had two lacerations to his head, one on the crown and
       the second above his right temple. He also had a broken nose, and his right eye
       was swollen and discolored. Upon the detective making contact with J.G., he
       disclosed he had been working on Charlene Johnson’s residence in Belen and had
       been staying at her home. According to J.G., Johnson left her home at
       approximately 9:00 AM on February 27, 2016, and asked him to “watch the house”.
       He fell asleep on one of the beds and was awaken with a punch to his stomach. He




                                                  -3-
saw four people standing over him and identified them as Santos Gonzales, Brandy
Rodriguez, Paul “Oso” Rivera, and another female he did not recognize.

23.      J.G. indicated Gonzales asked, “You remember me?” and hit him in the eye.
Gonzales instructed the unknown female to go to the front and watch the door. One
of the individuals told J.G. that Joe Lawrence Gallegos had put a “hit” on him, and
they were going to kill him. “Oso” then hit J.G. with a baton, after which, he passed
the weapon to Rodriguez, and she hit J.G. J.G. noted he saw Gonzales holding a
machete, and as he attempted to get off of the bed, Gonzales struck him twice on
his head with the machete “like he was chopping a pineapple”. According to J.G.,
he fell to the floor and lost consciousness.

....

27.     On March 9, 2016, the detective made contact with J.G. for a follow-up
interview. According to J.G., he had recently been followed by people driving a
white van but did not provide any additional information as to why he might be
followed. J.G. added the three individuals who attacked him mentioned Joe
Lawrence Gallegos had put a “green light” on him, and they were going to “kill
him”. J.G. indicated Rodriguez and “Oso” had batons, while Gonzales was
carrying a machete. He stated all three beat him with batons, and Gonzales struck
him in the head with the machete. J.G. noted he lost consciousness and was
presumed dead.

....

29.      On May 17, 2016, FBI agents again met with Johnson in reference to the
incident that occurred at her home in February 27, 2016. According to Johnson,
Rodriguez and two men came to her house and asked to speak to J.G. Johnson
identified the two men as Santos Gonzales and Paul Rivera. She noted they told
her to leave the house, then pushed past her to go find J.G. Johnson stated she heard
shouting and described it as “the worst sound I’ve ever heard”. She added, “They
almost killed him. It was terrible.” Johnson stated she, Rivera, Rodriguez, and
Gonzales then went into the backyard. A short time later, J.G. fled the house and
jumped over the fence. Gonzales and Rivera shouted, “He’s running! He’s getting
away!” Johnson stated the other three fled the scene in an unspecified vehicle.
According to Johnson, she believed the assault had something to do with Joe
Lawrence Gallegos and his girlfriend, Shauna Gutierrez.

....

31.    In summary, . . . three . . . individuals[, not including Guiterrez,] attacked
J.G. with a machete and a baton and would not allow him to leave the room where
he was attacked after he regained consciousness. It is noted, J.G. sustained serious




                                            -4-
       bodily injury as a result of the attack. All of this was done in an effort to stop J.G.
       from testifying at the trial of a known SNM member. The group conspired, and
       attempted, to murder J.G., and when they were unable to do so, they attempted to
       hide the weapons and all other items that would identify them as the individuals
       involved in the attack. It does not appear any one individual was leading the others;
       therefore, neither an aggravating nor mitigating role appears warranted in this case.

PSR ¶¶ 21-23, 27, 29, 31, at 9-11. The Court notes that the United States Probation Office

(“USPO”) with the Addendum to the Presentence Report, filed March 22, 2019 (Doc. 2595)(“First

Addendum”), updated paragraph 31 to comply with Gutierrez’ Objections which notes that

Gutierrez was not present when the attack on Gomez took place, because her three co-Defendants

took her vehicle to the scene of Gomez’ attack, leaving Gutierrez at Gallegos’ home. See

Objections at 4 (objecting because “Gutierrez was not present when the attack took place. The

attack occurred at the trailer home of Charlene Johnson. Shauna Gutierrez was at the trailer

belonging to Joe Gallegos at the time of the attack.”); First Addendum at 3 (stating that Gutierrez

is correct, and that the PSR “is updated to state Ms. Gutierrez was not one of the subjects who

attacked J.G. with a machete and baton”).

       The USPO applies a base offense level of 33 under U.S.S.G §§ 2E1.3(a)(2) and

2A2.1(a)(1). See PSR ¶ 37, at 14. The USPO applies a 2-level increase under § 2A2.2(b)(1)(B),

because Gomez sustained serious bodily injury, to which Gutierrez objects. See PSR ¶ 38, at 13;

Objections at 5. Gutierrez provides that “Jose Gomez sustained two lacerations to his head, one

on the crown and the second above his right temple. J.G. also had a broken nose and his right eye

was swollen and discolored.” Objections at 5. Gutierrez notes that Gallegos is the only Defendant

charged in Counts 14-16 who went to trial, and that “[t]he jury returned a verdict of ‘Not Guilty’

for” these Counts. Objections at 5. Gutierrez contends that “[m]edical evidence was not presented

to the Jury that the injury ‘resulted’ in ‘serious bodily injury.’”        Objections at 5 (citing




                                                    -5-
Memorandum Opinion and Order, 318 F. Supp. 1272, filed March 5, 2018 (Doc. 1870)(“Baca

MOO”)). Gutierrez states that Defendant Anthony Ray Baca made a similar argument regarding

Count 8, and “[t]he Court made the point that the Government failed to present medical

professionals that the victim for Count 8 sustained serious bodily injury” and therefore “concluded

that the injury suffered did not ‘result in serious bodily injury.’” Objections at 5 (internal quotation

marks for emphasis)(citing Baca MOO at 7, 318 F. Supp. 3d at 1277-78). Gutierrez asserts that,

because “[t]he Government did not present medical testimony that the assault on J.G. (Jose

Gomez) resulted in serious bodily injury,” and because “[t]he only testimony concerning the injury

was Jose Gomez and the officers from Los Lunas[,]” § 2A2.1(b)(1)(B) should not apply.

Objections at 6. The USPO states: “Based on the information provided to the United States

Probation Office in the discovery material, [Gomez] did suffer from serious bodily injury after

being attacked with a machete and baton.” First Addendum at 3.

       The Baca MOO issue is distinguishable from the issue here, however, and Gutierrez

misconstrues it. First, the Baca MOO deals with Baca’s “motion for a judgment of acquittal, under

rule 19 of the Federal Rules of Criminal Procedure, as to Count 8, which charged Baca with

conspiracy to commit assault resulting in serious bodily injury against Julian Romero.” Baca

MOO at 1-2; 318 F. Supp. 3d at 1274. The Baca MOO notes testimony “that the medical

professionals who treated Romero did not believe that he sustained a serious bodily injury.” Baca

MOO at 2, 318 F. Supp. 3d at 1275 (citing Draft Trial Transcript at 298:23-25 (taken February 23,

2018)(Acee);3 id. at 299:2-4 (Acee)). The Court writes: “Baca cannot have committed generic



       3
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.



                                                     -6-
conspiracy to commit assault resulting in serous bodily injury against Romero if Romero did not

suffer serious bodily injury.” Baca MOO at 5, 318 F. Supp. 3d at 1276. The Court clarifies that

“a conspiracy to commit assault resulting in serious bodily injury requires only a conspiracy to

commit assault and a resulting serious bodily injury.” Baca MOO at 6, 318 F. Supp. 3d at 1277.

The Court provides that this conclusion is because assault resulting in serious bodily injury has “a

single mens rea requirement: intent to commit assault; . . . the perpetrator’s mental state regarding

the assault’s results is irrelevant.” Baca MOO at 5, 318 F. Supp. 3d at 1277 (citing United States

v. Zunie, 444 F.3d 1230, 1233 (10th Cir. 2006)). The Court, therefore, held that, because the trial

evidence “does not permit a reasonable juror to infer that Romero suffered a serious bodily injury,”

Baca could not “be convicted for conspiring to commit assault resulting in [serious] bodily injury

against Romero” and granted Baca’s motion for a judgment of acquittal on Count 8. Baca MOO

at 7, 318 F. Supp. 3d at 1278.

       The issue here is whether the United States’ failure to “present medical testimony that the

assault on J.G. (Jose Gomez) resulted in serious bodily injury” precludes the Court from applying

the 2-level enhancement for serious bodily injury under § 2A2.1(b)(1)(B). Objections at 6. The

Court notes that Gutierrez cites no caselaw for this proposition and cites only the Baca MOO for

support, which the Court distinguishes from this issue here. Further, at no point in the Baca MOO

does the Court state that the lack of medical professional testimony precludes Baca’s conviction

on Count 8; the analysis focuses on the sufficiency of the evidence as a whole. See Baca MOO at

1-7, 318 F. Supp. 3d at 1274-78. This stage is a sentencing proceeding and not a trial, and Gutierrez

gave up her right to a trial by pleading guilty. The application of Guideline enhancements requires

the Court to act as the factfinder, using a preponderance of the evidence standard, and, in so doing,




                                                    -7-
the Court “is not bound by jury determinations reached through application of the more onerous

reasonable doubt standard.”      United States v. Magallanez, 408 F.3d 672, 685 (10th Cir.

2005)(McConnell, J.). The Guidelines do not require expert testimony to establish that the victim

suffered serious bodily injury. Further, the Court could not find any caselaw requiring medical

testimony to apply a bodily injury enhancement.

       Recently, the United States Court of Appeals for the Sixth Circuit dealt with a defendant’s

contention “that ‘determination of permanent or life-threatening bodily injury can only be

established through the testimony of an expert.’” United States v. Williams, 737 F. App’x 235,

239 (6th Cir. 2018)(emphasis added by United States v. Williams)(quoting Appellant’s Brief at

30). The defendant argued that the United States’ “failure to present any evidence to support the

lay testimony of the victim should have prohibited the District Court from overruling” his

objection.   United States v. Williams, 737 F. App’x at 239 (internal quotation marks

omitted)(quoting Appellant’s Brief at 31). The Sixth Circuit notes caselaw that applies the

enhancement based on the victim’s testimony alone, writing that “sentencing proceedings involve

‘judicial fact-finding . . . using the preponderance of the evidence standard.’” United States v.

Williams, 737 F. App’x at 239 (quoting United States v. Gates, 461 F.3d 703, 708 (6th Cir. 2006);

and citing United States v. Mays, 285 F. App’x 269, 274 (6th Cir. 2008)). The Sixth Circuit

provides that rule 702 of the Federal Rules of Evidence, the rule on expert testimony, “is

permissive: the rule provides that ‘[a] witness who is qualified as an expert . . . may testify’ and

sets forth the requirements that must be met for such testimony to be admitted. Nowhere does

Rule 702 mandate that expert testimony be obtained.” United States v. Williams, 737 F. App’x at

240 (emphasis added by United States v. Williams)(quoting Fed. R. Evid. 702). It continues:




                                                   -8-
“More importantly, the Federal Rules of Evidence do not apply to sentencing proceedings.”

United States v. Williams, 737 F. App’x at 740 (citing Fed. R. Evid. 1101(d)(3); United States v.

Hamad, 495 F.3d 241, 246 (6th Cir. 2007); Williams v. New York, 337 U.S. 241, 251 (1949)).

Accordingly, the Sixth Circuit determined that “uncontroverted testimony furnished ample

evidence” to support the application of U.S.S.G. § 2A2.1(b)(1)(A) and, because “[p]recedent

firmly supports the authority of a sentencing court to make such a determination as this based on

the preponderance of the evidence,” the Sixth Circuit upheld the provision’s application. United

States v. Williams, 737 F. App’x at 241.

       Likewise, precedent in the Tenth Circuit is clear that the sentencing court determines

whether a Guidelines enhancement applies based on the preponderance of the evidence. See

United States v. Hendrickson, 592 F. App’x 699, 705 (10th Cir. 2014)(unpublished)4(“It is well-

established that sentencing factors need not be charged in an indictment and need only be proved

to the sentencing judge by a preponderance of the evidence”); United States v. Garcia, 635 F.3d

472, 478 (10th Cir. 2011)(“At sentencing, the government must prove facts supporting a

sentencing enhancement by a preponderance of the evidence.”); United States v. Rodriguez-Felix,

450 F.3d 1117, 1130 (10th Cir. 2006)(“In calculating a sentence, a district court may continue to


       4
         United States v. Hendrickson is an unpublished opinion, but the Court can rely on an
unpublished opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A) (“Unpublished opinions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated: “In this circuit, unpublished orders are not binding
precedent, . . . and . . . citation to unpublished opinions is not favored. However, if an unpublished
opinion . . . has persuasive value with respect to a material issue in a case and would assist the
court in its disposition, we allow a citation to that decision.” United States v. Austin, 426 F.3d
1266, 1274 (10th Cir. 2005). The Court concludes that United States v. Hendrickson and United
States v. Wilson, 216 F. App’x 767 (10th Cir. 2007)(unpublished) have persuasive value with
respect to a material issue, and will assist the court in its disposition of this Memorandum Opinion
and Order.



                                                    -9-
find facts by a preponderance of the evidence.”). In analyzing different Guideline enhancements,

the Tenth Circuit has rejected the contention that expert testimony is needed to justify them. See

United States v. Kimler, 335 F.3d 1132, 1143-44 (10th Cir. 2003)(sustaining enhancements under

U.S.S.G. § 2G2.2(b)(1) and (3)). Accordingly, the Court determines that medical testimony is not

needed to justify the 2-level enhancement under U.S.S.G. § 2A2.1(b)(1)(B).

       The PSR’s facts are sufficient for the Court to conclude by a preponderance of the evidence

that Gomez “sustained serious bodily injury,” and Gutierrez admits this fact in her plea agreement.

U.S.S.G. § 2A2.1(b)(1)(B). See Plea Agreement at 2 (pleading guilty to “Attempted Murder,

Assault Resulting in Serious Bodily Injury and Assault with a Dangerous Weapon”); id. at 6

(admitting under penalty of perjury that Gomez “was struck on the head with a machete, which

injured his head and caused serious bodily injury” (emphasis added)). The term “serious bodily

injury” in this context “means injury involving extreme physical pain or the protracted impairment

of a function of a bodily member, organ, or mental faculty; or requiring medical intervention such

as surgery, hospitalization, or physical rehabilitation.” U.S.S.G. § 1B1.1 Application Note 1(M).

See U.S.S.G. § 2A2.1 Application Note 1 (providing that the term “serious bodily injury” has the

meaning given “in Application Note 1 of the Commentary to § 1B1.1”). The focus here is on the

victim’s injury, and whether it: (i) caused “extreme physical pain”; (ii) caused “the protracted

impairment of a function of a bodily member, organ or mental faculty”; or (ii) required “medical

intervention.” U.S.S.G. § 1B1.1 Application Note 1(M). See, e.g., United States v. Spinelli, 352

F.3d 48, 57 (2d Cir. 2003)(stating, in analyzing the bodily injury enhancements, “that the

sentencing enhancements apply to the results of a crime, rather than to the circumstances of its

commission”). The injuries that Gomez suffered -- lacerations to his head, a broken nose, and a




                                                  - 10 -
swollen eye -- meet this definition of “serious bodily injury.” U.S.S.G. § 1B1.1 Application Note

1(M). See PSR ¶ 22, at 9. First, a jury could infer that Gomez suffered “extreme physical pain,”

U.S.S.G. § 1B1.1 Application Note 1(M), because Gonzales “struck him twice on his head with

the machete ‘like he was chopping a pineapple,’” and Gomez subsequently lost consciousness,

PSR ¶ 23, at 10 (source of quote not provided). See United States v. Wilson, 216 F. App’x 767,

771 (10th Cir. 2007)(unpublished)(stating that a jury could “conclude that a stabbing, resulting in

a five-inch wound, would case extreme physical pain”). Second, Gomez’ injuries required

“medical intervention such as . . . hospitalization,” U.S.S.G. § 1B1.1 Application Note 1(M),

because EMS evaluated Gomez and transported him to a hospital, where he was treated, see PSR

¶ 21, at 9. Gutierrez does not dispute these injuries or facts, and repeats that Gomez suffered these

injuries in her Objections. See Objections at 5. See also Plea Agreement at 6 (allowing the Court

to rely on the PSR’s facts for sentencing purposes). Accordingly, the Court concludes that Gomez

suffered serious bodily injury and that the 2-level increase under U.S.S.G. § 2A2.1(b)(1)(B) is

proper. The Court overrules Gutierrez’ Objection, and agrees with the PSR’s calculation of her

total offense level. See PSR ¶¶ 37-46, at 13.

       IT IS ORDERED that the Objection to the application of U.S.S.G. § 2A2.1(b)(1)(B) in

the Sealed Objections to the Presentence Report and Sentencing Memorandum for Defendant

Shauna Gutierrez, filed March 6, 2019 (Doc. 2558), is overruled.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE




                                                   - 11 -
Counsel:

John C. Anderson
  United States Attorney
Maria Ysabel Armijo
Randy M. Castellano
  Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

       Attorneys for the Plaintiff

Angela Arellanes
Albuquerque, New Mexico

       Attorneys for Defendant Shauna Gutierrez




                                              - 12 -
